Citation Nr: 0503996	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The denial was confirmed and continued on 
several occasions, most recently in 2004.  


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years thereafter, nor is hepatitis C 
otherwise related to the veteran's active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in March 2002, before the initial rating decision in 
September 2002.  Moreover, the July 2003 SOC and another VCAA 
letter dated in August 2003 specifically advised him as to 
what evidence the RO had in its possession and what evidence 
was still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  



There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, private and VA medical records, to include a July 
2002 VA examination report which specifically the etiology of 
the veteran's hepatitis C, and statements and testimony from 
the veteran and his wife.  VA made all reasonable efforts to 
assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

A review of the service medical records is negative for 
complaint of, or treatment for, liver problems such as 
elevated liver enzyme levels or hepatitis.  Post service 
records, private and VA, dated from 1986 through the present 
day, reflect that the veteran was diagnosed as having 
hepatitis C in the late 1990s.  ( A private record dated in 
April 1998 reflects that the veteran had this condition and 
indicates that abnormal liver tests were initially noted in 
April 1997.)  Numerous records reflect that the veteran was 
involved in a post service auto accident in 1979 and that he 
received a blood transfusion at that time.  Private records 
dated in September 2001 reflect that the veteran's medical 
history includes hepatitis C that is secondary to this 
transfusion.  

The record includes a VA examination in July 2002 which was 
conducted to address the etiology of the veteran's hepatitis 
C.  The examiner indicated that he reviewed the claims file 
and that it showed that the veteran had undergone interferon 
and antiviral therapy for one year unsuccessfully.  At the 
time of this exam the veteran reported fatigue and arthralgia 
(which he associated with his hepatitis C).  Following exam, 
it was opined by the examining physician that "it is clear 
that the most possible explanation for the etiology of the 
hepatitis C is from the blood transfusions the veteran 
received from his automobile accident, rather than from any 
other etiology."  

The veteran was asked (through correspondence in March 2002) 
to provide details as to how he believed that he contacted 
hepatitis C.  In an April 2002 response, and in the 
submission of excerpts from medical treatises from the 
internet, the veteran has contended that he contacted 
hepatitis C during service and has pointed out several risk 
factors.  Specifically, he reports that he received stitches 
for a cut during service and received shots using an air gun.  
He believes that dirty needles might have resulted in his 
hepatitis C.  He also suggests that this condition might have 
been caused by having unprotected sex during service or when 
he had dental surgery during service.  The medical treatises 
corroborate that hepatitis C can be contacted through these 
means.  Facts and statistics associated with hepatitis, such 
as the fact that it can remain dormant for many years and the 
percentage of veterans who contracted this condition during 
service, and the most significant risk factors, were provided 
in the medical treatises.  

VA records in 2004 reflect that chronic active hepatitis C 
with fibrosis.  The veteran indicated that he had quit 
drinking alcohol.  

The veteran and his wife expressed his contentions at a 
recent personal hearing in October 2004.  The transcript is 
of record.  He indicated that he seen about every six months 
at a VA facility for follow-up.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The issue before the Board is entitlement to service 
connection for hepatitis C.  It is noteworthy that the 
veteran's entire service medical record is absent for any 
complaints, findings or treatment of hepatitis C.  The first 
evidence of hepatitis C is in 1997, which is many years after 
the veteran's period of service.  The veteran has apprised 
the RO and the Board of certain risk factors in contracting 
hepatitis C through his statements, testimony, and the 
submission of excerpts of medical treatises.  For example, he 
has stated, and submitted corroborating medical treatises 
that hepatitis C can be contracted through jet gun injections 
and unprotected sex.  He argues that his participation in 
unprotected sex or when needles were used when he had surgery 
or when he underwent inoculations during service, resulted in 
his post service diagnosis of hepatitis C.  

The Board has considered the veteran's contentions.  However, 
it is noted that there are references in private and VA 
records attributing the veteran's hepatitis C to blood 
transfusion in 1979 following an accident.  Moreover, 
following examination in 2002, it was opined by the examiner 
that this was the "most possible" explanation.  Thus, even 
if assumed that the veteran had unprotected sex or was given 
shots during service, these facts, without more, do not in 
themselves lead to the conclusion that his hepatitis C was 
caused by such.  As indicated above, the medical community 
recognizes a number of different possible causes of 
hepatitis.  In the present case, however, there is no medical 
data to suggest that the veteran's hepatitis C resulted from 
any activity during service, to include unprotected sex or 
undergoing inoculations.  He has also reported receiving 
stitches and dental surgery in service. These are additional 
possible risk factors for the contraction of hepatitis C.  
However, there is again no supporting competent evidence 
suggesting that the veteran's hepatitis C is due to such 
factors.  It is the province of trained health care 
professionals to enter conclusions, which require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, 
the lay testimony as provided by the veteran and his wife, 
concerning the possible causes of his hepatitis C is of 
limited weight, since laypersons generally lack the expertise 
necessary to opine on matters involving medical knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

It is also noted that at various times the veteran has 
alluded to the fact that his hepatitis C might be due to 
herbicide exposure.  At the recent personal hearing, he 
specifically stated that "I'm not saying that Agent Orange 
caused hepatitis C, though."  It is also noted that the RO 
specifically addressed the veteran's contention and denied 
the claim for hepatitis C as secondary to herbicide exposure 
in September 2003 and September 2004.  While it is not 
expressly clear as to whether the veteran continues to 
believe that his hepatitis C may be due to herbicide 
exposure, the Board points out that hepatitis C is not a 
disease (pursuant to the 38 C.F.R. §§ 3.307and 3.309) for 
which service connection is presumed.  

The Board is sympathetic to the seriousness of the veteran's 
hepatitis C condition, but the record simply does not include 
competent evidence suggesting a link between the veteran's 
hepatitis c and his period of military service.  Therefore, 
the Board must find that hepatitis C was not manifested 
during the veteran's active duty service, or for many years 
after, nor is this disorder etiologically linked to his 
service or any incident or exposure during service.  The 
weight of the evidence is against the claim.  Service 
connection for hepatitis C is not warranted.




ORDER

Entitlement to service connection for hepatitis C is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


